DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bethurum et al. (U.S. 7,527,509).
With respect to claim 18, Bethurum discloses a connector assembly (10), comprising: a first connector (12), including: a first housing defining an interior space, the interior space divided into two adjacent first cavities (66A/66B) by a first vertical wall (68); and a first conductive terminal (16) arranged in each of the first cavities, each first terminal including first and second elastic elements (110 and 112), with each elastic element defining a first wire-engaging end (left end in Fig. 6) adapted to be brought into elastic and electrical contact with a wire (24A/24B) inserted into the first connector, and a second clamping end (120 and 122); and a second connector (14) mateable with the first connector, including a second housing defining an interior space, the interior space divided into two adjacent second cavities (92A/92B) by a second vertical wall (94); and a second conductive terminal (20) arranged in each of the second cavities, each second terminal defining a first wire-engaging end (128 and 130) adapted to be brought into elastic and electrical contact with a wire (30A/30B) inserted into the second connector, and a second mating end (134), the second mating end of each second terminal clamped by and directly between two second clamping ends of one of the first terminals (col. 6, lines 36-45).
With respect to claim 20, Bethurum discloses the connector assembly of claim 18, wherein the second clamping ends of the first and second elastic element of each first terminal defines a slot opening (between 120 and 122) and extending in a mating direction of the first and second connectors, and the mating end of each second terminal defines an elongated tongue shape (134) extending in the mating direction, the mating end of one second terminal received within the slot of a respective one of the first terminals with the first connector mated to the second connector (col. 6, lines 36-45).
Claim Rejections - 35 USC § 103
Claims 1-3, 8-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (U.S. 9,664,197) in view of Bethurum et al. (U.S. 7,527,509).
With respect to claim 1, Walker discloses a connector assembly (Figs. 29-31), comprising: a first connector (526) having a first housing and a pair of first conductive terminals (590 in Fig. 31; further the left-most set, 594 and 592 comprise a first conductive terminal of the pair and the right-most set 592 and 594 comprise an additional conductive terminal of the pair) disposed in the first housing, each of the first conductive terminals has a pair of first elastic terminals (each set, right-most 592/594 and left-most 594/592, in Fig. 31, each comprise a pair of terminals, 592 and 594) arranged symmetrically in a vertical direction, each pair of first elastic terminals has a pair of front ends (596) adapted to be brought into elastic and electrical contact with a pair of first wires inserted into the first connector (see col. 21, lines 3-12); and a second connector (524) adapted to be mated with the first connector and having a second housing and a pair of second conductive terminals (590) disposed in the second housing, each of the second conductive terminals has a rear end (596) adapted to be brought into elastic and electrical contact with a second wire inserted into the second connector (see col. 21, lines 3-12), wherein the pair of first elastic terminals each have a rear end (598) adapted to clamp to a front end (598) of one of the second conductive terminals such that the rear ends of each pair of first elastic terminals is in electrical contact with the front end of one of the second conductive terminals (see col. 21, lines 13-29).
Walker fails to disclose that the rear end of the pair of first elastic terminals defines an opening therebetween adapted to receive and clamp to a front end of one of the second conductive terminals such that the rear ends of each pair of first elastic terminals is in electrical contact with the front end of one of the second conductive terminals.
Bethurum, however, is an example within the art that teaches a connector assembly, comprising a first connector (12) having a pair of first conductive terminals (16, one each is fit into each compartment 66a and 66b), each of the first conductive terminals has a pair of first elastic terminals arranged symmetrically in a vertical direction (110 and 112); a second connector (14) having a pair of second conductive terminals (20, one each is fit into each compartment 92a and 92b), wherein the pair of first elastic terminals each have a rear end (see 120 and 122) defining an opening therebetween adapted to receive and clamp to a front end (134) of one of the second conductive terminals such that the rear ends of each pair of first elastic terminals is in electrical contact with the front end of one of the second conductive terminals (col. 6, lines 36-45).
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify the rear end of the pair of first elastic terminals of Walker to define an opening adapted to receive and clamp to a front end of one of the second conductive terminals such that the rear ends of each pair of first elastic terminals is in electrical contact with the front end of one of the second conductive terminals, as taught by Bethurum. Doing so would have provided a more secure and reliable physical and electrical connection between the first and second conductive terminals. Repeated plugging/unplugging operations may lead to the conductive terminals permanently deforming in a manner that decreases the contact between them. Modifying the conductive terminals as male and female-type ends has the obvious advantage of retaining reliability over high cycles of plugging.
With respect to claim 2, Walker discloses the first housing having a first vertical partition wall adapted to divide an internal space of the first housing into a pair of first insertion cavities arranged side by side in a horizontal direction (see figure below).

[AltContent: textbox (Vertical and Horizontal Partition Walls (as seen from a rear side of the housing of the first connector))][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    184
    215
    media_image1.png
    Greyscale

Annotated Fig. 31 of Walker

With respect to claim 3, Walker shows the pair of first conductive terminals are each inserted into one of the first insertion cavities (Fig. 31).
With respect to claim 8, Walker discloses the second housing having a vertical positioning groove at a front portion of the second housing, the vertical positioning groove cooperating with the first vertical partition wall of the first housing (see figure below and col. 20, lines 46-56).

[AltContent: arrow][AltContent: textbox (Vertical Positioning Grooves)][AltContent: oval] 
    PNG
    media_image2.png
    212
    209
    media_image2.png
    Greyscale

Annotated Fig. 31 of Walker

With respect to claim 9, Walker discloses the vertical positioning groove divides the front portion of the second housing into a pair of plug portions arranged side by side in the horizontal direction, the plug portions of the second housing are each inserted into one of the first insertion cavities of the first housing (see figure above and col. 20, lines 46-56).
With respect to claim 10, Walker discloses the second housing has a second vertical partition wall dividing an interior space of a rear portion of the second housing into a pair of second insertion cavities arranged side by side in the horizontal direction, the pair of second conductive terminals are each inserted into one of the second insertion cavities. While not visible, col. 20, lines 46-56 of Walker describes the second housing also having vertical partition walls 586.
With respect to claim 11, Walker discloses the front ends of the second conductive terminals are each received in one of the plug portions and the rear ends of the second conductive terminals are each received in one of the second insertion cavities (col. 20, lines 46-56 and col. 21, lines 13-29).
Regarding claim 12, Walker shows the second insertion cavities receive the second wires and the rear ends of the second conductive terminals press the second wires against an inner wall of the second insertion cavities (col. 6, lines 43-55 and col. 21, lines 3-12).
With respect to claim 14, and in view of the obvious modifications noted above, the combined teachings of Walker and Bethurum teach the front end of each of the second conductive terminals is tongue-shaped (134 of Bethurum) and inserted between the rear ends of the first elastic terminals; and the front end of each of the second conductive terminals is clamped by elastic deformation of the first elastic terminals acting on each side of the front end of the second conductive terminal (col. 6, lines 36-45 of Bethurum).
With respect to claim 15, Walker discloses the first connector is mated with the second connector in a pluggable manner (Fig. 29).
With respect to claim 16, Walker discloses the first housing is mated with the second housing in a snap-fit manner (elements 582 and 584 in Figs. 30-31).
With respect to claim 17, Walker discloses a snap ring (see female, recessed ring at 584 in Figs. 30-31) is formed on one of the first housing and the second housing and an elastic insertion tongue (582 in Figs. 30-31) is formed on the other of the first housing and the second housing, the elastic insertion tongue is inserted into the snap ring and locked together with the snap ring.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Walker and Bethurum, as applied to claim 12 above, and further in view of Arnett (U.S. 5,807,133).
Walker and Bethurum fail to disclose that the front ends of each of the first elastic terminals and the rear ends of each of the second conductive terminals have a piercing edge piercing one of the first and second wires.
Arnett, however, teaches a connector housing (10) comprising a terminal (18) to be electrically connected with an inserted wire (16) where the contact has a piercing edge (near the lead line of 30 in Fig. 3) piercing the wire to electrically connect the terminal to the wire strand (col. 3, lines 44-56).
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify the first elastic terminals and the second conductive terminals of Walker to have a piercing edge, as taught by Arnett, piercing one of the first and second wires so that the first elastic terminal and the second conductive terminal electrically contacts the first and second wires, thus ensuring that an electrical connection can be made even when a wire with insulation covering the conductive strands is inserted in the connector.

Allowable Subject Matter
Claims 4-7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art fails to show or teach the claimed first housing having a first horizontal partition wall extending only through a portion of the first housing and dividing only a front portion of each of the first insertion cavities into a pair of first receiving chambers arranged in the vertical direction.
Regarding claim 19, the prior art fails to show or teach the claimed first housing including a horizontal partition wall extending only partially along a longitudinal direction of the interior space, separating the wire-engaging ends of the first and second elastic elements.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner’s supervisor, Renee Luebke, whose telephone number is (571) 272-2009.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/renee s luebke/Supervisory Patent Examiner
Art Unit 2833